Order and judgment (one paper), Supreme Court, New York County (Milton Williams, J.), entered on or about September 16, 1992, which discharged the mechanic’s liens filed against petitioner’s property, and order, same court and Justice, entered October 13, 1992, which denied defendant’s motion to renew an application for a stay, unanimously affirmed, without costs.
The renovation contract which was entered into between defendant and Bren, the proprietary lessee, was unenforceable by reason of defendant’s failure to possess a home improve*564ment license as mandated by Administrative Code of the City of New York § 20-387 (see, Mortise v 55 Liberty Owners Corp., 102 AD2d 719, affd 63 NY2d 743) and defendant cannot avoid the strong policy considerations underlying that Administrative Code provision by seeking to recover its unpaid balance from the cooperative corporation with whom it has no contractual, or other, relationship. Concur—Ellerin, J. P., Wallach, Kupferman and Asch, JJ.